462 S.E.2d 510 (1995)
341 N.C. 648
FCR GREENSBORO, INC.
v.
C & M INVESTMENTS OF HIGH POINT, INC. and C. Wayne McDonald.
No. 355P95.
Supreme Court of North Carolina.
October 5, 1995.
Reid L. Phillips, James C. Adams, II, Greensboro, for FCR Greensboro.
Frederick K. Sharpless, Greensboro, for C & M Investments.
Prior report: 119 N.C.App. 575, 459 S.E.2d 292.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of October 1995."